UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                          Case No.: 1−18−12113−MJK
                                                                Chapter: 13
       April D. Chapman
        aka April Morrison, aka April D                         SSN: xxx−xx−5001
        Tillman

                            Debtor(s)

                                     CASE OPENING DEFICIENCY
To the Debtor(s) and Debtor(s)' Attorney:

The following case opening deficiencies are noted and must be promptly corrected:

 • Missing Schedules/Statements: Schedules A−J, Form 106Sum Summary of Assets &
   Liabilities, Form 106Dec Declaration About Debtors Schedules, Form 107 Statement of
   Financial Affairs, Form 2030 Disclosure of Compensation of Attorney for Debtor, Form 113
   Ch 13 Plan, Form 122C−1 Ch 13 Statement of Current Monthly Income
 • Mailing Matrix appears to contain incomplete addresses.
To e−file:
− Bankruptcy > Other > Amendment to Schedules and/or Statements Already Filed.
  [combine schedules into 1 pdf & attach first; the required cover sheet must be attached second]
− Bankruptcy > Other > Notice of Change of Address
− Bankruptcy > Other > Ch 13 (Form 122C−1) Statement of Monthly Income
− Bankruptcy > Plan > Chapter 13 Plan



The Clerk's office is available for additional questions and training at (716) 362−3200.


   Date: October 15, 2018                      Lisa Bertino Beaser, Clerk of the Bankruptcy Court
                                               By: K. Saetta, Deputy Clerk
Form defyBK2/Doc 7
www.nywb.uscourts.gov




          Case 1-18-12113-MJK, Doc 7, Filed 10/15/18, Entered 10/15/18 09:46:07,
                       Description: BK Case Opening Defy2, Page 1 of 1
